Exhibit 99.1 Three months ended March 31, Change (from 2008 to 2009) Favorable/(Unfavorable) 2009 (1) 2008 (1) $ % ($ in Thousands) (Unaudited) Net (loss) income from continuing operations ) Interest expense, net (Benefit) provision for income taxes ) Depreciation (2) Depreciation - cost of services (2) Amortization of intangibles (3) Goodwill impairment - Loss on derivative instruments Equity in earnings and amortization charges of investees (4) - Other non-cash (income) expense ) EBITDA excluding non-cash items from continuing operations ) %) EBITDA excluding non-cash items from continuing operations Interest expense, net ) ) Non-cash derivative losses recorded in interest expense - Amortization of debt financing costs Equipment lease receivables, net Benefit/provision for income taxes, net of changes in deferred taxes ) ) Changes in working capital ) Cash provided by operating activities Changes in working capital ) Maintenance capital expenditures ) ) Free cash flow from continuing operations ) %) (1) Reclassified to conform to current period presentation. (2) Depreciation - cost of services includes depreciation expense for District Energy which is reported in cost of services in our consolidated statements of operations. Depreciation and Depreciation - cost of services do not include step-up depreciation expense of $1.7 million for each quarter in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (3) Amortization of intangibles does not include step-up amortization expense of $283,000 for each quarter related to intangible assets in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (4) Equity in earnings and amortization charges of investees in the above table includes our 50% share of IMTT's earnings offset by distributions we received only up to our share of the earnings recorded. Six months ended June 30, Change (from 2008 to 2009) Favorable/(Unfavorable) Quarter ended June 30, Change (from 2008 to 2009) Favorable/(Unfavorable) 2009 (1) 2008 (1) $ % 2009 (1) 2008 (1) $ % ($ in Thousands) (Unaudited) Net (loss) income from continuing operations ) ) Interest expense, net (Benefit) provision for income taxes ) ) Depreciation (2) Depreciation - cost of services (2) Amortization of intangibles (3) Goodwill impairment - - Loss on derivative instruments - Equity in earnings and amortization charges of investees (4) ) - ) ) Base management and performance fees settled/to be settled in LLC interests - - Other non-cash expense 78 EBITDA excluding non-cash items from continuing operations ) %) ) %) EBITDA excluding non-cash items from continuing operations Interest expense, net ) Non-cash derivative gains recorded in interest expense ) - ) - Amortization of debt financing costs Equipment lease receivables, net Benefit/provision for income taxes, net of changes in deferred taxes ) ) ) Changes in working capital ) Cash provided by operating activities Changes in working capital ) ) ) Maintenance capital expenditures ) Free cash flow from continuing operations ) %) ) %) (1) Reclassified to conform to current period presentation. (2) Depreciation - cost of services includes depreciation expense for District Energy which is reported in cost of services in our consolidated statements of operations. Depreciation and Depreciation - cost of services do not include step-up depreciation expense of $1.7 million for each quarter in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (3) Amortization of intangibles does not include step-up amortization expense of $283,000 for each quarter related to intangible assets in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (4) Equity in earnings and amortization charges of investees in the above table includes our 50% share of IMTT's earnings offset by distributions we received only up to our share of the earnings recorded. Nine months ended September 30, Change (from 2008 to 2009) Favorable/(Unfavorable) Quarter ended September 30, Change (from 2008 to 2009) Favorable/(Unfavorable) 2009 (1) 2008 (1) $ % 2009 (1) 2008 (1) $ % ($ in Thousands) (Unaudited) Net (loss) income from continuing operations ) ) Interest expense, net (Benefit) provision for income taxes ) Depreciation (2) Depreciation - cost of services (2) Amortization of intangibles (3) Goodwill impairment - - - Loss on derivative instruments - Equity in earnings and amortization charges of investees (4) ) - ) - Base management and performance fees settled/to be settled in LLC interests - - Other non-cash expense EBITDA excluding non-cash items from continuing operations ) %) ) %) EBITDA excluding non-cash items from continuing operations Interest expense, net ) Non-cash derivative losses recorded in interest expense - - Amortization of debt financing costs Equipment lease receivables, net Benefit/provision for income taxes, net of changes in deferred taxes ) Changes in working capital ) Cash provided by operating activities Changes in working capital ) ) ) Maintenance capital expenditures ) Free cash flow from continuing operations ) %) ) %) (1) Reclassified to conform to current period presentation. (2) Depreciation - cost of services includes depreciation expense for District Energy which is reported in cost of services in our consolidated statements of operations. Depreciation and Depreciation - cost of services do not include step-up depreciation expense of $1.7 million for each quarter in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (3) Amortization of intangibles does not include step-up amortization expense of $283,000 for each quarter related to intangible assets in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (4) Equity in earnings and amortization charges of investees in the above table includes our 50% share of IMTT's earnings offset by distributions we received only up to our share of the earnings recorded. Year ended December 31, Change (from 2008 to 2009) Favorable/(Unfavorable) Quarter ended December 31, Change (from 2008 to 2009) Favorable/(Unfavorable) $ % $ % ($ in Thousands) (Unaudited) Net loss from continuing operations ) Interest expense, net (1) (Benefit) provision for income taxes ) ) ) Depreciation (2) Depreciation - cost of services (2) Amortization of intangibles (3) Goodwill impairment - Loss on derivative instruments (1) - Equity in earnings and amortization charges of investees (4) ) - ) - Base management and performance fees settled/to be settled in LLC interests - - Other non-cash expense EBITDA excluding non-cash items from continuing operations ) %) % EBITDA excluding non-cash items from continuing operations Interest expense, net(1) Non-cash derivative losses (gains) recorded in interest expense (1) - ) - Amortization of debt financing costs Equipment lease receivables, net Benefit/provision for income taxes, net of changes in deferred taxes ) Changes in working capital Cash provided by operating activities Changes in working capital ) Maintenance capital expenditures ) Free cash flow from continuing operations ) %) NM NM- Not meaningful. (1) Reclassified to conform to current period presentation. (2) Depreciation - cost of services includes depreciation expense for District Energy which is reported in cost of services in our consolidated statements of operations. Depreciation and Depreciation - cost of services do not include step-up depreciation expense of $6.9 million for each year and $1.7 million for each quarter in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (3) Amortization of intangibles does not include step-up amortization expense of $1.1 million for each year and $283,000 for each quarter related to intangible assets in connection with our investment in IMTT, which is reported in equity in earnings (losses) and amortization charges of investees in our consolidated statements of operations. (4) Equity in earnings and amortization charges of investees in the above table includes our 50% share of IMTT's earnings offset by distributions we received only up to our share of the earnings recorded. /For the Three Months Ended March 31, 2009 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net Provision (benefit) for income taxes ) ) ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments ) ) Other non-cash (income) expense ) 63 ) ) ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Non-cash derivative losses recorded in interest expense - - - Amortization of deferred finance charges 59 Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes (5 ) ) - ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital 47 ) ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Three Months Ended March 31, 2008 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net (Benefit) provision for income taxes ) Depreciation - Amortization of intangibles - Loss on derivative instruments 21 30 Other non-cash expense (income) ) ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges 59 Equipment lease receivables, net - Benefit/provision for income taxes, net of changes in deferred taxes ) - - ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) ) ) Maintenance capital expenditures - ) Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Six Months Ended June 30, 2009 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) ) ) Interest expense, net ) ) Provision (benefit) for income taxes ) ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments ) ) Base management and performance fee paid in LLC interests - Other non-cash (income) expense ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Non-cash derivative losses (gains) recorded in interest expense ) Amortization of deferred finance charges Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes ) - ) Changes in working capital ) ) ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Six Months Ended June 30, 2008 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) ) Interest expense, net (Benefit) provision for income taxes ) ) Depreciation - Amortization of intangibles - Loss (gain) on derivative instruments ) ) ) Other non-cash expense (income) ) ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges Equipment lease receivables, net - Benefit/provision for income taxes, net of changes in deferred taxes - - ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) ) Maintenance capital expenditures - ) Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Quarter Ended June 30, 2009 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) ) ) Interest expense, net ) Provision (benefit) for income taxes ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments - Base management and performance fee paid in LLC interests - Other non-cash (income) expense ) 79 EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) ) Non-cash derivative losses (gains) recorded in interest expense ) Amortization of deferred finance charges 59 Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes ) - ) Changes in working capital ) ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Quarter Ended June 30, 2008 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net (Benefit) provision for income taxes ) Depreciation - Amortization of intangibles - Loss (gain) on derivative instruments ) Other non-cash expense (income) 65 8 ) ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges 59 Equipment lease receivables, net - Benefit/provision for income taxes, net of changes in deferred taxes - - ) ) ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Nine Months Ended September 30, 2009 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) ) ) Interest expense, net Provision (benefit) for income taxes ) ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments ) ) Base management and performance fee paid in LLC interests - Other non-cash (income) expense ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Non-cash derivative losses (gains) recorded in interest expense 65 ) Amortization of deferred finance charges Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes ) - ) Changes in working capital ) ) ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Nine Months Ended September 30, 2008 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net (Benefit) provision for income taxes ) Depreciation - Amortization of intangibles - Loss (gain) on derivative instruments ) Other non-cash expense 76 87 EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges Equipment lease receivables, net - Benefit/provision for income taxes, net of changes in deferred taxes - - ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) ) ) Maintenance capital expenditures - ) Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Quarter Ended September 30, 2009 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net Provision (benefit) for income taxes ) ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments - Base management and performance fee paid in LLC interests - Other non-cash (income) expense 43 EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Non-cash derivative losses (gains) recorded in interest expense 82 Amortization of deferred finance charges 59 Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes ) - 9 ) ) ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Quarter Ended September 30, 2008 (1)/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net (Benefit) provision for income taxes Depreciation - Amortization of intangibles - Loss (gain) on derivative instruments 73 ) Other non-cash expense ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges 60 Equipment lease receivables, net - Benefit/provision for income taxes, net of changes in deferred taxes - - ) Changes in working capital ) ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Year Ended December 31, 2009/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) ) ) Interest expense, net (1) Provision (benefit) for income taxes ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments (1) ) ) Base management and performance fee paid in LLC interests - Other non-cash (income) expense ) ) ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net (1) Non-cash derivative losses (gains) recorded in interest expense (1) Amortization of deferred finance charges Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes ) - ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Year Ended December 31, 2008/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) ) ) Interest expense, net Provision (benefit) for income taxes ) ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments ) Other non-cash expense EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes - - ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) ) ) Maintenance capital expenditures - ) Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Quarter Ended December 31, 2009/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) 78 ) ) Interest expense, net (1) ) ) Provision (benefit) for income taxes 52 ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments (1) - Base management and performance fee paid in LLC interests - Other non-cash (income) expense ) ) ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net (1) Non-cash derivative losses (gains) recorded in interest expense (1) 4 ) Amortization of deferred finance charges 95 Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes ) - 63 ) Changes in working capital ) Cash (used in) provided by operating activities ) Changes in working capital ) Maintenance capital expenditures - ) - Free cash flow ) (1) Reclassified to conform to current period presentation. /For the Quarter Ended December 31, 2008/ ($ in Thousands) (Unaudited) MIC The Gas Company District Energy Atlantic Aviation IMTT 50% Proportionately Combined IMTT 100% Net (loss) income ) Interest expense, net Provision (benefit) for income taxes ) Depreciation - Amortization of intangibles - Goodwill impairment - Loss (gain) on derivative instruments (2 ) 2 Other non-cash expense ) EBITDA excluding non-cash items ) EBITDA excluding non-cash items ) Interest expense, net ) Amortization of deferred finance charges 59 Equipment lease receivables, net - Provision / benefit for income taxes, net of changes in deferred taxes - - ) ) Changes in working capital (7 ) ) ) Cash (used in) provided by operating activities ) Changes in working capital 7 ) Maintenance capital expenditures - ) Free cash flow ) (1) Reclassified to conform to current period presentation.
